Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01/18/2022 is acknowledged.
Claims 176-182 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.

Claim Status
	Claims 176-195 are pending.
	Claims 176-182 are withdrawn from consideration.
	Claims 183-195 are examined on the merits.

Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 191-195 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to processes of producing oil from a Brassica napus seed comprising a microalgal delta-6 desaturase having greater activity toward acyl-CoA vs PC, a delta-6 elongase, a microalgal delta-5 desaturase, and a microalgal delta-5 elongase which comprises a fatty acid composition wherein DPA is 20-65% of the sum of SDA+ETA+EPA+DPA. 
The disclosure and the prosecution history of all related cases fail to describe a working examples of a Brassica napus seed comprising a microalgal delta-6 desaturase having greater activity toward acyl-CoA vs PC, a delta-6 elongase, a microalgal delta-5 desaturase, and a microalgal delta-5 elongase. The only working example from Brassica napus was provided via 132 declaration filed 05/30/2017 in the parent case 14/332202 which comprised a Brassica napus seed comprising a microalgal delta-6 desaturase having greater activity toward acyl-CoA vs PC, a delta-6 elongase, a microalgal delta-5 desaturase, a microalgal delta-5 elongase, and a microalgal delta-4 desaturase. 
These descriptions are insufficient, because the has been no evidence provided that such levels can be achieved in the absence of the microalgal delta-4 desaturase. It is noted that the previous cases were allowed due to the unexpected resulted of unprecedented levels of certain PUFAs being made in Brassica napus seed which was supported by the data provided in the above-mentioned declaration. 
Given the scope of the claims, the lack of working examples and the failure to describe the structures required to confer the claimed function in Brassica napus, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 183-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13, and 15 of U.S. Patent No. 9976107 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims are drawn of methods of producing oil from Brassica napus seeds having the same exogenous enzymes present to alter fatty acid composition. Note that patented SEQ ID NO:132 encodes the Pavlova delta-4 desaturase. Further, patented claim 13 has a range claimed that explicitly overlaps with the range claimed in the instant claims. As such, claims 183-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 13, and 15 of U.S. Patent No. 9976107 B2.  

Claims 183-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 9994792 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims are drawn of methods of producing oil from Brassica napus seeds having the same exogenous enzymes present to alter fatty acid composition. Note that patented SEQ ID NO:132 encodes the Pavlova delta-4 desaturase. The claims only differ in the particular fatty acid composition being claimed; however, these levels are obvious over one another as the same genetic alterations would be expected to yield a similarly altered phenotype. As such, claims 183-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 9994792 B2.

Claims 183-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10648046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because they really only differ in the claimed range of fatty acid composition produced by the methods. It is noted that patented claims 4, 10, 15, and 22 claim a fatty acid composition that overlaps with the instantly claimed ranges. Further, even if the ranges claimed did not explicitly overlap, they would still be obvious variants as both sets of claims are drawn to methods using Brassica napus seeds having the same exogenous enzymes present to alter fatty acid composition and therefore would be expected to produce similar fatty acid compositions. As such, claims 183-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10648046 B2. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663